                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                                  9/30/2019

                           HELENA DIVISION

ELLEN MARTEN, as Guardian and                        CV 17-31-H-CCL
Conservator of Glen Marten,

                     Plaintiff,
                                                           ORDER
        vs.

STATE OF MONTANA,

                     Defendant.




      Defendant moves to compel Plaintiff to produce a copy of her settlement

agreement with Dr. Justad. (Doc. 81 ). Plaintiff opposes Defendant's motion,

arguing that the terms of the settlement agreement are confidential and are not

relevant to any claims or defenses to be decided by the jury.

      Defendant initially claimed that the settlement agreement was relevant to its

argument that if Dr. Justad settled for over $750,000 and the Court or the jury

determined that she was a state agent, her settlement should be credited to the

State and the State would have paid the State cap. That argument is foreclosed by

the Court's ruling as a matter of law that Dr. Justad is an independent contractor

and not an agent of the State of Montana.
      Defendant alternatively argues that the terms of the settlement agreement

are relevant to a potential offset, should the jury find that Dr. Justad and the State

contributed to Marten's injuries.

      Neither party appears to have ascertained Dr. Justad's position regarding

production of her confidential settlement agreement. Although Dr. Justad is no

longer a party to this case, she should have been consulted, given that production

of the settlement agreement may adversely impact her right to privacy. It appears

that the terms of the settlement agreement need not be disclosed until after trial.

The Court has therefore determined that Dr. Justad's right to privacy outweighs

Defendant's need for production of the confidential settlement agreement at this

stage in the proceeding. Accordingly,

      IT IS HEREBY ORDERED that Defendant's Motion to Compel Production

of Settlement Agreement (Doc. 81) is DENIED without prejudice. Should the jury

determine that Defendant and Dr. Justad share liability for Marten's injuries,

Defendant may re-file the motion.

       Dated this 30~day of September, 2019.




                                              2
